Electronically Filed
                                                                      Supreme Court
                                                                      SCWC-29314
                                                                      01-AUG-2011
                                    SCWC-29314                        10:02 AM

              IN THE SUPREME COURT OF THE STATE OF HAWAI'I


                              STATE OF HAWAI'I,

                       Respondent/Plaintiff-Appellee,


                                         vs.


                JAMES WAYNE SHAMBLIN aka STEVEN J. SOPER,

                     Petitioner/Defendant-Appellant.

                          (CR. NO. 06-1-0507(4))



                              STATE OF HAWAI'I,

                       Respondent/Plaintiff-Appellee,


                                         vs.


                JAMES WAYNE SHAMBLIN aka STEVEN J. SOPER,

                     Petitioner/Defendant-Appellant.

                          (CR. NO. 07-1-016(4))



            CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

             (CR. NO. 06-1-0507(4) and CR.NO. 07-1-0161(4))


          ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI

                   (By: McKenna, J., for the court1

                                                   )


             The Application for Writ of Certiorari filed on

June 27, 2011 by Petitioner/Defendant-Appellant James Wayne

Shamblin aka Steven J. Soper is hereby rejected.

             DATED:     Honolulu, Hawai'i, August 1, 2011.
                                        FOR THE COURT:
Matthew S. Kohm for
Petitioner on the                       /s/ Sabrina S. McKenna
application
                                        Associate Justice

     1

          Considered by: Recktenwald, C.J., Nakayama, Acoba, Duffy, and McKenna JJ.